Case 19-40883      Doc 536       Filed 03/13/19 Entered 03/13/19 22:26:06       Main Document
                                               Pg 1 of 6


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 In re:                                           )   Case No. 19-40833-659
                                                  )   Chapter 11
 Payless Holdings LLC, et al.,                    )
                                                  )   Jointly Administered
                     Debtors.                     )
                                                  )   Hearing Date: March 14, 2019
                                                  )   Hearing Time: 10:00 a.m. (Central Time)
                                                  )   Response Deadline: March 14, 2019 at
                                                  )   10:00 a.m. (Central Time)
                                                  )   Hearing Location: Courtroom 7 North

                DEBTORS’ MOTION FOR ENTRY OF AN ORDER
     (I) SCHEDULING AN EXPEDITED HEARING, (II) APPROVING THE FORM
   AND MANNER OF NOTICE THEREOF, AND (III) GRANTING RELATED RELIEF

          The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

 respectfully state as follows in support of this motion (this “Motion”):

                                         Relief Requested

          1.     By this Motion, and pursuant to sections 105, 361, 362, 363, 364, and 507 of

  title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 4001, 6004,

  9006(c),and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and

  Rule 9013-2(A) of the Local Rules of Bankruptcy Procedure for the United States Bankruptcy

  Court for the Eastern District of Missouri (the “Local Bankruptcy Rules”), the Debtors seek

  entry of an order (a) shortening the notice period and scheduling an expedited hearing on the

  Debtors’ Motion to Quash Document Request of the Ad Hoc Group of Prepetition Term Loan

  Lenders, Motion to Shorten Time for Response, and Incorporated Memorandum in Support

  [Docket No. 535] (the “Motion to Quash”), filed by the Debtors contemporaneously herewith,

  for March 14, 2019 at 10:00 a.m. (Central Time) and (b) granting related relief.
Case 19-40883     Doc 536     Filed 03/13/19 Entered 03/13/19 22:26:06          Main Document
                                            Pg 2 of 6


                                    Jurisdiction and Venue

         2.     The United States Bankruptcy Court for the Eastern District of Missouri (the

  “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Rule 81-

  9.01(B)(1) of the Local Rules of the United States District Court for the Eastern District of

  Missouri. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

         3.     Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          Background

         4.      The Debtors and their non-debtor affiliates (the “Company”) are the largest

  specialty family footwear retailer in the Western Hemisphere, offering a wide range of shoes

  and accessory items at affordable prices. The Company operates approximately 3,400 stores in

  more than 40 countries. The Debtors are headquartered in Topeka, Kansas, with extensive

  operations that span across the United States, Canada, Latin America, Asia, the Middle East and

  Europe.


         5.     On February 18, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

  petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their

  businesses and managing their properties as debtors in possession pursuant to Bankruptcy Code

  sections 1107(a) and 1108. The Debtors’ cases are being jointly administered and have been

  consolidated for procedural purposes only. No request for the appointment of a trustee or

  examiner has been made in these chapter 11 cases.

                                         Basis for Relief

        6.      Section 105(a) of the Bankruptcy Code authorizes this Court to “issue any order,

 process, or judgment that is necessary or appropriate to carry out the provisions of [the

 Bankruptcy Code].” 11 U.S.C. § 105(a). Further, Bankruptcy Rule 9006(c) provides that the




                                               -2-
Case 19-40883       Doc 536     Filed 03/13/19 Entered 03/13/19 22:26:06            Main Document
                                              Pg 3 of 6


 Court, for cause shown, may in its discretion reduce the notice period normally required for

 motions. Finally, Local Bankruptcy Rule 9013-2(A) allows a hearing to be scheduled on an

 expedited basis “by written motion, setting forth the reason the matter should be considered on

 an expedited . . . basis.”

         7.       The Debtors request that this Court shorten the notice period and hear the Motion

 to Quash on an expedited basis. The Debtors have an immediate need to petition the Court to

 quash the discovery propounded upon the Debtors (the “Document Requests”) in connection

 with the Debtors’ Application for Entry of an Order Authorizing the Retention and Employment

 of Akin Gump Strauss Hauer & Feld LLP as Counsel to the Debtors and Debtors in Possession

 Effective Nunc Pro Tunc to the Petition Date (D.I. 33). As described in the Motion to Quash, the

 proponents of the Document Requests served irrelevant, overly broad, and unduly burdensome

 discovery upon Debtors and Akin Gump Strauss Hauer & Feld (“Akin Gump”) just three days

 before the hearing scheduled for consideration of the Debtors’ applications to retain Akin Gump

 and Seward & Kissel LLP as counsel, in a last-ditch attempt to derail the retention applications.

 It is in the best interest of the Debtors that the retention application hearing go forward as

 scheduled. To ensure that the hearings are not needlessly delayed, the Debtors request that the

 Document Requests be quashed.

         8.       Because the relief requested in the Motion to Quash is crucial to the Debtors’

 operations and preserving value in the Debtors’ estates, an expedited hearing is warranted.

         9.       Courts in this district have granted similar relief concerning expedited

 consideration in other large chapter 11 cases. See, e.g., In re Armstrong Energy, Inc., et al., Case

 No. 17-47541 (Bankr. E.D. Mo. Jan. 31, 2018) (granting an expedited hearing on the debtors’

 motion to seal); In re Abengoa Bioenergy US Holding, LLC, Case No. 16-41161 (Bankr. E.D.




                                                 -3-
Case 19-40883      Doc 536     Filed 03/13/19 Entered 03/13/19 22:26:06          Main Document
                                             Pg 4 of 6


 Mo. June 16, 2016) (granting expedited hearing on debtors’ motion to pay certain prepetition

 claims); In re Peabody Energy Corp., Case No. 16-42529 (BSS) (Bankr. E.D. Mo. Dec. 14,

 2016) (granting an expedited hearing on to hear DIP repayment motion); In re Arch Coal, Inc.,

 Case No. 16-40120 (CER) (Bankr. E.D. Mo. Aug. 11, 2016) (granting expedited hearing on

 debtors’ motion to enter into a new insurance premium finance agreement).

                                              Notice

         10.    The Debtors will provide notice of this Motion to: (a) the Office of the United

  States Trustee for the Eastern District of Missouri; (b) the holders of the 50 largest unsecured

  claims against the Debtors (on a consolidated basis); (c) counsel to the Prepetition ABL

  Administrative Agent, (i) Choate Hall & Stewart LLP (Attn: Kevin Simard, Douglas Gooding

  and Jonathan Marshall) and (ii) Thompson Coburn LLP (Attn: Mark Bossi); (d) counsel to the

  FILO Agent, Greenberg Traurig, LLP (Attn: Jeffrey M. Wolf); (e) counsel to certain Prepetition

  Term Loan Lenders (i) Kramer Levin Naftalis & Frankel LLP (Attn: Stephen D. Zide), (ii)

  Doster, Ullom & Boyle, LLC (Attn: Gregory D. Willard) (iii) Stroock & Stroock & Lavan LLP

  (Attn: Kristopher M. Hansen and Daniel A. Fliman) and (iv) Lewis Rice LLC (Attn: Sonette T.

  Magnus); (f) counsel to the Prepetition Term Loan Agent, Norton Rose Fulbright US LLP

  (Attn: Stephen Castro and David Rosenzweig); (g) the proposed Monitor, FTI Consulting

  Canada, Inc. (Attn: Paul Bishop, Greg Watson and Jim Robinson); (h) counsel to the proposed

  Monitor, Bennett Jones LLP (Attn: Sean Zweig, Kevin Zych and Aiden Nelms); (i) counsel to

  any statutory committee appointed in the chapter 11 cases; (j) the United States Attorney’s

  Office for the Eastern District of Missouri; (k) the Internal Revenue Service; (l) the United

  States Securities and Exchange Commission; (m) the state attorneys general for all states in

  which the Debtors conduct business; and (n) any party that has requested notice pursuant to




                                                -4-
Case 19-40883      Doc 536      Filed 03/13/19 Entered 03/13/19 22:26:06          Main Document
                                              Pg 5 of 6


  Bankruptcy Rule 2002 (collectively, the “Notice Parties”). The Debtors submit that, in light of

  the nature of the relief requested, no other or further notice need be given.


                            [Remainder of page intentionally left blank.]




                                                  -5-
Case 19-40883      Doc 536     Filed 03/13/19 Entered 03/13/19 22:26:06            Main Document
                                             Pg 6 of 6


        WHEREFORE, the Debtors respectfully request that the Court enter an order granting the

 relief requested herein and such other and further relief as the Court deems just and proper.


 Dated: March 13, 2019
        St. Louis, Missouri
                                           /s/ Richard W. Engel, Jr.
                                           Richard W. Engel, Jr. MO 34641
                                           Erin M. Edelman MO 67374
                                           John G. Willard MO 67049
                                           ARMSTRONG TEASDALE LLP
                                           7700 Forsyth Boulevard, Suite 1800
                                           St. Louis, MO 63105
                                           Telephone: (314) 621-5070
                                           Facsimile: (314) 612-2239
                                           rengel@armstrongteasdale.com
                                           eedelman@armstrongteasdale.com
                                           jwillard@armstrongteasdale.com

                                           -and-
                                           Ira Dizengoff (admitted pro hac vice)
                                           Abid Qureshi (admitted pro hac vice)
                                           Meredith A. Lahaie (admitted pro hac vice)
                                           AKIN GUMP STRAUSS HAUER & FELD LLP
                                           One Bryant Park
                                           New York, NY 10036
                                           Telephone: (212) 872-1000
                                           Facsimile: (212) 872-1002
                                           idizengoff@akingump.com
                                           aqureshi@akingump.com
                                           mlahaie@akingump.com

                                           - and -

                                           Julie Thompson (admitted pro hac vice)
                                           AKIN GUMP STRAUSS HAUER & FELD LLP
                                           1333 New Hampshire Avenue, N.W.
                                           Washington, D.C. 20036
                                           Telephone: (202) 887-4000
                                           Facsimile: (202) 887-4288
                                           julie.thompson@akingump.com

                                           Proposed Counsel to the Debtors and Debtors in
                                           Possession



                                                   -9-
